PER CURIAM.
We affirm the denial of unemployment benefits based on the Florida Unemployment Appeals Commission’s finding of misconduct connected with work, see § 443.036(29), Fla. Stat. (2002), as we must accept the findings of fact made by the appeals referee where the findings are supported by competent substantial evidence in the record. See St. Augustine Church v. Florida Unemployment Appeals Comm’n, 754 So.2d 183 (Fla. 3d DCA 2000); Fink v. Florida Unemployment Appeals Comm’n, 665 So.2d 373 (Fla. 4th DCA 1996).